WRIGHT, Presiding Judge.
In accord with the judgment of the Supreme Court of Alabama, entered in this case on May 10, 1985, 474 So.2d 707, the judgment of this court entered in this case on September 12, 1984, 474 So.2d 705, is set aside. The judgments and orders of the Circuit Court of Monroe County, Alabama, entered in this case on August 26, 1983, September 21, 1983, and January 25, 1984, are reversed and set aside. The case is remanded to the circuit court.
REVERSED AND REMANDED.
BRADLEY and HOLMES, JJ., concur.